OPINION — AG — ** SCHOOL DISTRICT — SCHOOL BUSES — OTHER PURPOSES ** UNDER 70 O.S. 9-108 [70-9-108], A LOCAL SCHOOL DISTRICT MAY BE AUTHORIZED TO USE ITS DISTRICT OWNED SCHOOL BUSES TO TRANSPORT NON DISTRICT SCHOOL CHILDREN TO EDUCATIONAL CONTESTS AND ACTIVITIES WITHIN OR WITHOUT THE DISTRICT UPON REQUEST BY ONE OF THE INDIVIDUALS ENUMERATED IN THE STATUTE AND AUTHORIZATION OF THE STATE BOARD OF EDUCATION. HOWEVER, THERE IS NO STATUTORY PROVISION AUTHORIZING A LOCAL SCHOOL DISTRICT TO PROVIDE TRANSPORTATION TO STUDENTS OF HIGHER EDUCATION. (UNIVERSITIES, TOURS, ADDITIONAL TRANSPORTATION, OUTSIDE SCHOOL DISTRICT) CITE: 70 O.S. 7-101 [70-7-101], 70 O.S. 9-101 [70-9-101] (KAY HARLEY JACOBS)